Citation Nr: 0941106	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  05-40 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for any skin condition 
(claimed as rash on legs, feet, and stomach), to include as 
secondary to herbicide exposure.

2.  Entitlement to service connection for numbness of feet, 
to include as secondary herbicide exposure.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for any 
skin condition, and numbness of the feet, both to include as 
secondary to herbicide exposure.

In March 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.

In a July 2009 statement, received in September 2009, the 
Veteran's representative raised the issues of entitlement to 
service connection for chronic rhinosinusitis, to include as 
secondary to herbicide exposure, bilateral tinnitus, and 
hearing loss, to include as secondary to chronic 
rhinosinusitis.  These issues are referred back to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
Veteran does not currently demonstrate a chronic skin 
condition related to his service or to any incident therein, 
including herbicide exposure.

2.  The Veteran has not shown a current diagnosis of a 
chronic condition manifested by numbness of the feet.




CONCLUSIONS OF LAW

1.  A chronic skin condition was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  A chronic condition manifested by numbness of the feet 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record:  (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.  

With respect to the merits of the Veteran's service 
connection claims, a May 2003 letter, sent prior to the 
initial unfavorable RO decision issued in March 2004, advised 
the Veteran of the information and evidence necessary to 
substantiate his claims.  Additionally, such letter informed 
the Veteran of the evidence that VA would attempt to obtain 
and what evidence he was responsible for identifying or 
submitting to VA.

The Board notes that a June 2006 letter advised the Veteran 
of the evidence and information necessary to establish a 
disability rating and an effective date in accordance with 
Dingess/Hartman, supra.  As the Board concludes herein that 
the preponderance of the evidence is against the Veteran's 
claims, any question as to the appropriate disability ratings 
or effective dates to be assigned is rendered moot.  

Relevant to the duty to assist, the Veteran's service 
treatment records as well as VA treatment records have been 
obtained and considered.  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the instant case, the Veteran most-recently underwent VA 
examination in May 2009 and a specific opinion as to his 
claim of entitlement to service connection for any skin 
condition, to include as secondary to herbicide exposure, was 
obtained.  A medical examination as to the Veteran's claim of 
entitlement to service connection for numbness of the feet is 
not required in this case, as there is no medical evidence of 
record demonstrating a current condition manifested by 
numbness of the feet. 

Thus, the Board finds that VA has fully satisfied the duty to 
notify and assist.  In the circumstances of this case, 
additional efforts to assist or notify the Veteran in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran are to 
be avoided).  Therefore, the Veteran will not be prejudiced 
as a result of the Board proceeding to the merits of his 
claims.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §1110 (West 2002); 38 C.F.R. § 
3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  The 
Veteran's claimed skin condition and claimed numbness of the 
feet, however, have not been diagnosed as disabilities for 
which service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp 
2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. § 
3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).

Where a combat wartime veteran alleges he suffers disability 
due to an injury incurred in service, 38 U.S.C.A. § 1154(b) 
must be considered.  Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996); Gregory v. Brown, 8 Vet. App. 563 (1996); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  In this case, the Veteran 
served during wartime and contends that he experienced combat 
service.  However, the in-service condition upon which the 
Veteran asserts entitlement to service connection is 
documented in his service treatment records.  Thus, we need 
not apply 38 U.S.C.A. § 1154(b).

A veteran who served in the Republic of Vietnam during the 
Vietnam era, the period beginning on January 9, 1962, and 
ending on May 7, 1975, is presumed to have been exposed to 
certain herbicide agents (e.g., Agent Orange).  In the case 
of such a veteran, service connection for listed diseases 
will be rebuttably presumed if they are manifest to a 
compensable degree within specified periods.  This list of 
diseases, however, does not include a skin condition or 
condition manifested by numbness of the feet with which the 
Veteran has been diagnosed.  38 U.S.C.A.       § 1116 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2009).  The presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2008).  
The Veteran in this case served on active duty in the 
Republic of Vietnam from February 8, 1969 to February 7, 
1970.

The Board thus finds that the Veteran was presumptively 
exposed to herbicides during his military service.  However, 
as discussed above, the Veteran's claimed skin condition and 
claimed numbness of the feet have not been diagnosed as 
conditions for which service connection may be granted on a 
presumptive basis due to exposure to herbicides.  The Board 
will therefore address the merits of the Veteran's claims on 
alternate bases.

Skin Condition

The Veteran, at the time of his November 2004 Notice of 
Disagreement, asserted that he worked in areas heavily 
concentrated with chemicals and was constantly in areas of 
wet or muddy soil.  The Veteran asserted that such in-service 
conditions gave him a rash which exists currently.  

Service treatment records dated in May 1969 indicate that the 
Veteran was treated for an infection on his right leg.  
Service treatment records dated in June 1969 indicate that 
the Veteran complained of ringworm with open sores.  The 
Veteran was diagnosed with tinea corporis and pyoderma with a 
small amount of cellulitis, kept on the ward, and discharged 
to light duty five days later.

Service treatment records dated in July 1969 indicate that 
the Veteran complained of recurring crusted lesions on his 
feet.  The Veteran was kept on the ward and discharged to low 
quarters four days later.  Additional service treatment 
records dated in July 1969 indicate that the Veteran 
presented with persistent pyoderma of the lower legs.  Two 
days later, the Veteran presented with the same problem and 
was admitted to the ward.    

Report Physical Examination, dated in September 1970 and 
conducted for the purpose of separation from service, is 
silent for findings of a skin abnormality.  Report of Medical 
History, dated in September 1970 and completed by the 
Veteran, indicates that he denied any history of a skin 
disease. 

The Board notes that the Veteran's service treatment records 
are silent for any complaint, treatment, or diagnosis of a 
skin condition of the stomach.

As there was no further treatment or diagnosis of a skin 
condition of the bilateral lower extremities during the 
Veteran's period of service, the Board finds that the tinea 
corporis and pyoderma for which the Veteran was treated in 
service more than one year prior to his discharge was acute 
and transitory and resolved without residual disability.  As 
there was no residual disability, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in this case.  38 C.F.R. § 
3.303(b).

While VA treatment records indicate that the Veteran sought 
general health care for a number of conditions, such records 
are silent for the complaint, treatment, or diagnosis of any 
skin condition until the time of the Veteran's August 2003 VA 
examination, conducted 33 years subsequent to his separation 
from service and in conjunction with his claim of entitlement 
to service connection for a skin condition. 

On VA examination in August 2003, the Veteran presented with 
a pruritic erythematous rash on the left leg.  The Veteran 
reported that he had experienced such rash intermittently for 
quite some time.  The Veteran reported that his rash had 
never fully cleared up, and that he treats such with a daily 
cream.  The Veteran reported that symptoms associated with 
his rash include pruritus and numbness of both legs.  The 
Veteran stated that his rash had been very extensive and 
should have required admission to the hospital a while ago.  
Physical examination in August 2003 revealed a five 
centimeter erythematous plaque with an area of excoriation 
and erosion on the left leg.  The examiner diagnosed the 
Veteran with eczematous rash, probably nummular dermatitis, 
and recommended treatment with topical steroids.  

On VA examination in May 2009, the Veteran reported a history 
of jungle rot on his bilateral feet and legs during service.  
The Veteran reported that he had been hospitalized for such 
on two occasions for 30 days each.  The Veteran reported that 
since service, his symptoms have been intermittent, worsened 
by heat and prolonged water exposure.  The Veteran reported 
that his symptoms were currently very mild.  The examiner 
reported that the Veteran could not recall his past 
treatment.  The Veteran reported that in the last 12 months 
he had used only over-the-counter moisturizer and tried to 
keep his feet dry.

Physical examination in May 2009 revealed normal skin of the 
bilateral lower extremities, with the exception of some 
varicosities.  The examiner reported that zero percent of the 
Veteran's exposed area was affected and zero percent of the 
entire body was affected.  The examiner noted the absence of 
scarring, disfigurement, acne, or chloracne.  The examiner 
diagnosed the Veteran with normal skin, despite the Veteran's 
complaints.  The examiner noted the Veteran's in-service 
treatment for tinea corporis and pyoderma, and his August 
2003 diagnosis of nummular eczema.  As to whether there 
exists a relationship between the Veteran's current skin 
condition and his in-service treatment for tinea corporis, or 
ringworm, the examiner stated that she could not opine to 
such as the Veteran presented with normal skin.

The Board notes that in the six years between the August 2003 
VA examination and the May 2009 VA examination, there is no 
evidence of any complaint or treatment of a chronic skin 
condition. 

In this case, as discussed above, the Veteran does not 
currently demonstrate a skin condition for which service 
connection may be granted on a presumptive basis, to include 
as due to herbicide exposure.  Thus, service connection is 
not warranted on a presumptive basis. 

Additionally, service connection is not warranted on a direct 
basis.  There was no probative evidence of a chronic skin 
condition of the feet, legs, or stomach, shown during 
service, and no record of any continuous symptoms from 
separation from service onward.  There is no probative 
evidence of record of a current chronic skin condition of the 
feet, legs, or stomach.  Rather, the record establishes that 
the Veteran has never sought post-treatment medical treatment 
for his claimed skin condition, and approximately 33 years 
after separation, was diagnosed with a five-centimeter 
eczematous rash that resolved by the time of the Veteran's 
May 2009 VA examination.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (normal medical findings at the time of 
separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after 
service, is probative evidence against a claim).  In view of 
the lengthy period without evidence of treatment, there is no 
evidence of a continuity of treatment, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

Although the Veteran is certainly competent to state that he 
has experienced skin rashes since the time of his service, 
specifically, his in-service treatment for tinea corporis and 
pyoderma, the Board does not find his contention to be 
credible.  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  There is simply no probative evidence 
corroborating the Veteran's statement.  It is significant 
that at the time of his above-described September 1970 
separation examination and history, conducted more than one 
year subsequent to his in-service treatment for tinea 
corporis and pyoderma, the Veteran did not report any 
symptoms of a current skin disease or history of the same, 
and the examiner did not find evidence of any skin 
abnormality. 

As such, the Board finds that the Veteran's statements made 
contemporaneous to service as to the presence of a chronic 
skin condition upon separation from service, together with 
the lack of treatment for a skin condition for 33 years after 
separation from service, are more probative than the 
statements of the Veteran made many years after service, and 
in relation to a claim for monetary benefits.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, as discussed above, the weight of the evidence is 
against such finding.  The weight of the probative evidence 
demonstrates that the Veteran does not currently demonstrate 
a chronic skin condition that is related to his period of 
service or any incident therein, including exposure to 
herbicides.

As the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for any skin 
condition, to include as secondary to herbicide exposure, the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Numbness of the Feet

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

The Board notes that report of the Veteran's entrance 
examination, dated in November 1967, indicates that the 
Veteran reported a history of fractured toes.  Report of the 
Veteran's separation examination, dated in September 1970, is 
silent for report of symptoms including numbness of the feet, 
or any chronic condition manifested by numbness of the feet. 

While VA treatment records indicate that the Veteran sought 
general health care for a number of conditions, such records 
are silent for the complaint, treatment, or diagnosis of a 
chronic condition manifested by numbness of the feet. 

On VA examination in August 2003, as to the Veteran's claim 
of entitlement to service connection for any skin condition, 
to include as secondary to herbicide exposure, the Veteran 
reported that symptoms associated with his skin condition 
included numbness of the bilateral lower extremities.  
However, physical examination at that time was silent for 
clinical findings indicating a condition related to numbness 
of the feet, and the diagnosis rendered at the end of such 
examination did not include a chronic condition manifested by 
numbness of the feet.  

In this case, there is no current medical evidence showing a 
chronic condition manifested by numbness of the feet.  As 
there is no evidence establishing a chronic condition 
manifested by numbness of the feet, there cannot be a 
discussion as to whether there exists a medical nexus between 
military service, including exposure to herbicides, and 
numbness of the feet.  Thus, service connection for same is 
not warranted.

As a threshold matter, per 38 U.S.C. § 1110, since the 
Veteran does not have a disability for which service 
connection can be granted, the claim must be denied by 
operation of law.  


ORDER

Service connection for any skin condition (claimed as rash on 
legs, feet, and stomach), to include as secondary to 
herbicide exposure, is denied.

Service connection for numbness of the feet, to include as 
secondary to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


